Citation Nr: 0727529	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a psychogenic 
gastrointestinal disorder, to include as secondary to 
schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the RO in Salt Lake City, Utah.

In his October 2003 Substantive Appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
D.C.  He subsequently withdrew this request in November 2003.  
See 38 C.F.R. § 20.704(e) (2006).

In March 2005 the Board remanded the veteran's claims for 
service connection for schizophrenia and diverticulitis to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further development and consideration.  The Board 
also remanded a claim for entitlement to a total rating based 
on individual unemployability (TDIU).  In an April 2006 
rating decision, which was mailed in August 2006, the AMC 
granted the claim for service connection for schizophrenia 
and assigned a 100 percent disability rating.  The Board 
notes that a claim for TDIU may not be considered when a 100 
percent schedular rating is already in effect.   VAOPGCPREC 
6-99, 64 Fed. Reg. 52375(1999); see also 38 C.F.R. § 4.16(a) 
(providing for a TDIU where the rating only when the combined 
schedular rating is less than 100 percent).  Thus, in this 
case, TDIU claim is rendered moot by the grant of the 100 
percent rating for schizophrenia. 

The issue of entitlement to service connection for a 
psychogenic gastrointestinal disorder, to include as 
secondary to schizophrenia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show the veteran's 
diverticulitis is etiologically related to his military 
service.


CONCLUSION OF LAW

The veteran's diverticulitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any elements of the 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of 
letters dated in July 2003 and March 2005.  These letters 
informed him of the general requirements to substantiate his 
claim for service connection for diverticulitis, as well as 
the mutual obligation between VA and himself to obtain 
supporting evidence.  These letters specifically advised him 
that if he had any additional information or evidence that 
would support his claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  In this case, the July 2003 
letter was indeed provided prior to the initial adjudication 
of the claim in September 2003.  In the October 2003 
statement of the case (SOC) and May 2006 supplemental 
statement of the case (SSOC), the RO readjudicated the claim 
based on additional evidence received since the initial 
rating decision in question.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was 
no pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in an SOC or SSOC, 
is sufficient to cure the timing defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided with this notice in a March 
2006 letter and in the May 2006 SSOC, but he did not identify 
or submit any additional evidence in response to warrant 
again readjudicating his claim and sending him another SSOC.  
See 38 C.F.R. § 19.31.  See also Medrano v. Nicholson, No. 
04-1009 (U.S. Vet. App. Apr. 23, 2007).

The duty to assist has been fulfilled, as VA has obtained all 
available identified records pertaining to the claim on 
appeal and the veteran has been afforded a VA examination.  
There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with his claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Service Connection - In General

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).


Analysis

Hickson element (1), proof of current disability, is 
satisfied.  Private medical records dated in April 1998 and a 
VA examination performed in March 2005 establish that the 
veteran has a current diagnosis of diverticulitis.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records reveal that he 
complained of vomiting, spitting up blood, diarrhea, and pain 
in the mid-epigastric area soon after he began his military 
service in July 1977.  The original diagnosis was active 
peptic ulcer disease, hemodynamically stable.  This diagnosis 
was subsequently reclassified by a Medical Evaluation Board 
(MEB) in August 1977 as psychophysiological gastrointestinal 
dysfunction.

With respect to Hickson element (3), medical nexus evidence, 
the Board remanded the claim in March 2005 for a thorough VA 
examination to determine whether the veteran's in-service 
gastrointestinal disorder was the same condition as his 
current diverticulitis.  At the outset of the VA examination 
report, the examiner noted that he had reviewed the veteran's 
entire claims file.  During the examination, the veteran 
complained of ongoing gastrointestinal symptoms that recurred 
approximately once every three months.  He reported that his 
symptoms began with nausea and dry heaving without vomiting.  
He then experienced bloating that resulted in pain, which he 
rated as ten out of ten on the pain scale.  These symptoms 
were followed by black, tarry bowel movements and occasional 
vomiting without blood.  Based on these symptoms, his review 
of the claims file, and his physical examination of the 
veteran, the VA examiner diagnosed diverticulitis.  Regarding 
the possible etiology of this condition and its relationship 
to the gastrointestinal dysfunction the veteran suffered in 
service, the examiner noted that the veteran's in-service 
disease included symptoms of vomiting blood and epigastric 
pain.  He explained that these symptoms differed 
significantly from those of the veteran's current 
diverticulitis, which was characterized by pain in the lower 
abdominal area and occasional vomiting without blood.  
Moreover, the examiner noted that while the veteran reported 
having continuous symptoms since service, there was no 
medical evidence in the record to support that contention.  
Indeed, the examiner noted the only other treatment the 
veteran received for gastrointestinal symptoms was in April 
1988, when he was treated for diverticulitis.  The examiner 
opined that it was less than 50 percent probable that the 
veteran's diverticulitis was the same disease the veteran 
experienced in service.  

The Board finds the medical opinion of the VA examiner to be 
highly probative in light of his review of the veteran's 
claims file and the thoroughness and detail of his opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  The only 
evidence to rebut this medical evidence is the veteran's 
opinion that his current diverticulitis is related to the 
psychophysiological gastrointestinal dysfunction he 
experienced during service.  However, as a layman, the 
veteran is not competent to provide the medical nexus 
evidence required to substantiate a claim for service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the veteran's claim lacks medical evidence of a 
nexus between his diverticulitis and an injury or disease in 
service, and his claim for service connection fails on this 
basis.  Since the preponderance of the evidence is against 
his claim, there is no reasonable doubt to resolve in his 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for diverticulitis is 
denied.


REMAND

In addition to the possibility of direct service connection, 
service connection also may be granted on a secondary basis.  
Specifically, a disability that is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA recently 
added revised provisions of 38 C.F.R. § 3.310(b) to conform 
the regulation to the holding of Allen.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board notes that the veteran's initial July 2003 claim, 
from which this appeal arises, includes entitlement to 
service connection for a "psycho physiologic 
gastrointestinal dysfunction" in addition to the claim of 
entitlement to service connection for diverticulitis. 

Here, as noted above, the August 1977 MEB report concluded 
that the veteran suffered from psychophysiological 
gastrointestinal dysfunction during his brief period of 
service.  The March 2005 VA examiner referred to this fact in 
his report and, when discussing the veteran's current 
symptoms, stated it is probable there is a also a 
psychosomatic component to the veteran's gastrointestinal 
condition (emphasis added).  This observation by the VA 
examiner is significant because it has been a central aspect 
of the veteran's claim since it was filed, and in light of 
both the MEB report and the fact that the veteran was granted 
service connection for schizophrenia in an April 2006 rating 
decision.  Although the VA examiner explained that the 
veteran's current diverticulitis is not related to his in-
service illness, he did not address which, if any, of the 
veteran's current gastrointestinal symptoms are attributable 
to psychogenic factors, including his service-connected 
schizophrenia.  The Board is unable to make a decision on 
this aspect of the veteran's claim in the absence of a 
medical opinion that addresses these questions.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination to offer an opinion as 
to whether it is at least as likely than 
not (a 50 percent probability or 
greater) that the veteran suffers from a 
psychogenic gastrointestinal disorder, 
to include as due to service-connected 
schizophrenia, which is separate from 
his diagnosed non-service-connected 
diverticulitis.  If so, the examiner 
should apportion, if possible, the 
percentage of any symptom(s) assignable 
to diverticulitis and the percentage 
assignable to psychogenic origins, 
including schizophrenia.  If the 
examiner cannot provide an opinion 
regarding either of the above questions 
without resort to speculation, the 
examiner should so opine.

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and review of the 
claims folder should be noted in the 
examiner's report.  Any necessary tests 
or studies should be performed.

2.  The agency of original jurisdiction 
should then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If any benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case and given the time to 
respond to it before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



 Department of Veterans Affairs


